MEMORANDUM **
Samantha Renee Headearrier appeals from the district court’s judgment and challenges her 120-month sentence for assault resulting in serious bodily injury, in violation of 18 U.S.C. §§ 1153(a), 113(a)(6), and 3559(f)(3), and her concurrent 60-month sentence for felony child abuse, in violation of 18 U.S.C. § 1153(b) and Montana Code § 45-5-212(1) and (2). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), He-adcarrier’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Headearrier the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Headearrier has waived her right to appeal her sentences. Because the record discloses no arguable issue as to the validity of the appeal waiver, we dismiss the appeal. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.2009).
Counsel’s motion to withdraw as counsel is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.